
	
		II
		111th CONGRESS
		1st Session
		S. 1024
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2009
			Mr. Levin (for himself,
			 Mr. Voinovich, Ms. Stabenow, and Mr.
			 Schumer) introduced the following bill; which was read twice and
			 referred to the Committee on Commerce,
			 Science, and Transportation
		
		A BILL
		To authorize appropriations for the design, acquisition,
		  and construction of a combined buoy tender-icebreaker to replace icebreaking
		  capacity on the Great Lakes.
	
	
		1.Short titleThis Act may be cited as the
			 Great Lakes Icebreaker Replacement
			 Act.
		2.FindingsCongress finds that—
			(1)5
			 of the Great Lakes icebreakers of the Coast Guard are nearing the end of the
			 useful lives of the icebreakers;
			(2)2
			 other Coast Guard icebreaking assets have experienced difficulty in heavy ice
			 conditions;
			(3)during the spring
			 of 2008, United States-flag vessels operating on the Great Lakes suffered more
			 than $1,300,000 in damages to the hulls of the vessels because the Coast Guard
			 did not have enough assets available to keep Great Lakes shipping lanes
			 open;
			(4)during the
			 2006–2007 ice season, shipments of iron ore, coal, and limestone on the Great
			 Lakes exceeded 20,000,000 tons;
			(5)during the
			 2006–2007 ice season, the transportation of 10,400,000 tons of iron ore on the
			 Great Lakes helped support approximately 100,000 jobs at steel mills and
			 approximately 300,000 jobs at supplier industries by keeping those industries
			 working during the winter season; and
			(6)the 6,400,000 tons
			 of coal shipped on the Great Lakes during the 2006–2007 ice season kept the
			 Great Lakes region supplied with electricity.
			3.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of Homeland Security
			 $153,000,000 for necessary expenses of the Coast Guard relating to the design,
			 acquisition, and construction of a combined buoy tender-icebreaker to replace
			 icebreaking capacity on the Great Lakes, to remain available until
			 expended.
		
